Citation Nr: 0827742	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that rating decision, in 
pertinent part, the RO granted service connection for PTSD 
with an evaluation of 50 percent effective from the date of 
receipt of the service connection claim in December 2004.  
The veteran's disagreement with the 50 percent rating led to 
this appeal.  The veteran testified at a Board hearing held 
at the RO in February 2008. 

At the February 2008 hearing, the veteran testified that he 
cannot keep a job because of his service-connected PTSD and 
referred to statements to that effect from his VA social 
worker and VA physician.  This raises the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board refers this matter to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected PTSD is more 
than 50 percent disabling.  At his February 2008 hearing, the 
veteran testified that he had only brief VA examinations in 
December 2005 and January 2007 and both were conducted by the 
same examiner.  The veteran testified that the doctor did not 
seem to listen to him and he feels the doctor does not 
comprehend what he is going through.  At the hearing, the 
veteran further testified that he thought his PTSD had become 
worse.   He said that in the past year he had become so angry 
at another driver that he wanted to kill him, and he felt 
that was evidence of homicidal thoughts.  The veteran 
testified that he tries to restrain himself but said he might 
even try to kill his own son if his son hurt him.  The 
veteran stated he would be willing to appear for an 
additional VA examination.  In view of the veteran's 
testimony, it is the judgment of the Board that an additional 
VA psychiatric examination by a different examiner would 
facilitate its decision.   

At his February 2008 hearing, the veteran further testified 
that he believes that his PTSD renders him unemployable, and 
it was noted that he had submitted supporting statements from 
his VA social worker and his VA physician.  The veteran 
testified that he does not deny that his has nonservice-
connected disabilities and that it is his understanding that 
he is receiving Social Security disabilities because of them, 
but he has no doubt that even if he was perfectly healthy 
except for the PTSD, the PTSD renders him unemployable.  The 
veteran's statements do not preclude the possibility that 
Social Security Administration (SSA) records may be relevant 
to his PTSD rating claims, and VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, action should be taken to contact SSA and obtain 
and associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007).  

In June 2007, the veteran reported that in addition to being 
seen for his PTSD at the mental health clinic at the VA 
Medical Center (VAMC) in North Little Rock and the VA 
outpatient clinic (CBOC) in Mountain Home, he has been seen 
by the outreach program through a Vet Center.  In addition, 
at the hearing, the veteran stated that he sees his VA 
psychiatrist via telemedicine.  The Board notes that the RO 
obtained VA outpatient records dated to April 2007, but no 
Vet Center records have been obtained.  In March 2008, the 
veteran submitted copies of VA mental health care records 
dated in February 2008, but the record does not include 
records for the period from April 2007 to February 2008.  
Action should be taken to obtain and associate with the 
claims file outstanding VA mental health care records and Vet 
Center records for the veteran, as they are relevant to the 
veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
which he has received evaluation or 
treatment for PTSD since December 2004.  
With release authorization from the 
veteran, action should be taken to obtain 
identified records not previously in the 
claims file.  In any event, action should 
be taken to obtain and associate with the 
claims file mental health care records 
for the veteran from the Little Rock VAMC 
and the Mountain Home VA outpatient 
clinic, including telemedicine records, 
dated from April 2007 to the present.  
Also, appropriate action should be taken 
to obtain and associate with the claims 
file Vet Center records for the veteran 
dated from January 2007 to the present.  

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  Arrange for a VA psychiatric 
examination of the veteran by a 
psychiatrist who has not examined the 
veteran previously.  The purpose of the 
examination is to determine the current 
nature and extent of impairment 
attributable to the veteran's PTSD.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the examiner should 
provide an opinion as to whether, without 
regard to his age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 percent 
probability or higher) that the veteran's 
PTSD renders him unable to secure or 
maintain substantially gainful 
employment.  The rationale for the 
opinion should be explained in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Then, readjudicate the claim of 
entitlement to an initial rating in 
excess of 50 percent for PTSD with 
consideration of the possibility of 
staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue on 
appeal.  Provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




